Citation Nr: 0712776	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  98-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, not to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997, rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence had been submitted to reopen the claim for service 
connection for an acquired psychiatric disorder, not to 
include PTSD.  

The Board remanded the instant claim in April 2001, for 
further development.  

In a June 2005 letter, the RO notified the veteran that his 
substantive appeal concerning the issue of service connection 
for PTSD was not timely.  The veteran was given notice of his 
appellate rights.  He, however, did not appeal the decision.  
Thus, the decision is final.  Consequently, the issue of 
service connection for PTSD is not currently before the 
Board.

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
not to include PTSD, was denied by rating decision of 
July 1993.  The veteran was notified of that decision and of 
his appellate rights in August 1993, and he did not file a 
timely appeal.

2.  Evidence received since the July 1993 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  




CONCLUSIONS OF LAW

1.  The July 1993 rating decision which denied service 
connection for an acquired psychiatric disorder, not to 
include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  Evidence submitted subsequent to the July 1993 denial of 
service connection for an acquired psychiatric disorder, not 
to include PTSD, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent letters to the veteran in January 2002, June 
2002, April 2005, and March 2006, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claim.  In accordance with the duty to 
assist, the letters informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as the claim was initiated prior to the implementation 
of the VCAA.  However, proper VA process was eventually 
performed as to the claim.  In April 2005, after the remand 
of the claim in April 2001, the veteran received specific 
notice of what was needed for a claim for new and material 
evidence.  He had numerous opportunities to respond to this 
notice with the submission of new evidence.  Despite untimely 
notice provided on this issue, the Board finds no prejudice 
to the veteran in this regard.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board concludes that to proceed to 
a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was notified 
in March 2006.  The claim was not sent back to the Board 
until 2007.  Thereafter, the veteran had an opportunity to 
respond to the notice.  Given such, the veteran has not been 
prejudiced.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  The Board remanded the claim 
for further development.  A hearing was offered, but the 
veteran declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable only to claims filed after that date.  The 
regulations in effect prior to August 29, 2001, apply to this 
claim to reopen, as this claim was filed in June 1997.  Under 
38 C.F.R. § 3.156(a), for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The RO denied service connection for an acquired psychiatric 
disorder (previously described as a nervous condition) in 
July 1993, because there were no findings, treatment, or 
diagnosis, of an acquired psychiatric disorder in service.  
The psychiatric evidence that the veteran relied on post 
dated his discharge from service by 14 years.  

The Board has reviewed the evidence of record since the July 
1993 denial.  That evidence, consisting mostly of VA medical 
reports, and VA outpatient treatment records,  show medical 
treatment for dysthymia, anxiety, depression and variously 
other diagnosed psychiatric conditions.  The evidence shows 
the veteran was hospitalized and treated by VA on several 
occasions for primarily drug dependence.  There were no 
findings, treatment, or diagnoses relating the variously 
described psychiatric conditions to an event in service or 
within close proximity thereof.  The only evidence 
attributing a psychiatric disorder to service is the veteran' 
own contentions regarding the cause of his disability which 
are not probative, since as a layperson he is not competent 
to provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

This newly proffered evidence, by itself or in connection 
with all the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  None of the evidence shows 
an acquired psychiatric disorder, not to include PTSD, that 
can be linked to service.  Therefore, 





	(CONTINUED ON NEXT PAGE)




the petition to reopen the claim for service connection for 
an acquired psychiatric disorder, not to include PTSD, is 
denied.  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder, not to include PTSD, is 
denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


